Exhibit 10.7
 
 
 
The securities represented by this Warrant and issuable upon exercise hereof
have not been registered under the Securities Act of 1933, as amended (the
"Act"), or under the provisions of any applicable state securities laws, but
have been acquired by the registered holder hereof for purposes of investment
and in reliance on statutory exemptions under the Act and under any applicable
state securities laws.  These securities and the securities issued upon exercise
hereof may not be sold, pledged, transferred or assigned, nor may this Warrant
be exercised, except in a transaction which is exempt under the provisions of
both the Act and applicable state securities laws or pursuant to an effective
registration statement.

 
COMMON STOCK PURCHASE WARRANT

 

 

Issuance Date: June 11, 2010  Certificate No. W-1

 
                                                                                                                     
For value received, VERECLOUD, INC., a Nevada corporation (the "Company"),
hereby grants to PAT AND ANN BURKE, individual residents of the State of
Colorado (the "Registered Holder"), the right to purchase from the Company a
total of 1,250,000 Warrant Shares, at a price per share equal to the Exercise
Price.  Certain capitalized terms used herein are defined in Secion 1 hereof.
 
Section 1.   Definitions.  The following terms shall have the meanings set forth
below:
 
"Act" shall mean the Securities Act of 1933, as amended.
 
"Aggregate Exercise Price" shall have the meaning set forth in Section
2(b)(i)(C) hereof.
 
"Business Day" shall mean any day except Saturday, Sunday and any day which
shall be a federal legal holiday or a day on which banking institutions in the
State of Colorado are authorized or required by law or other governmental action
to close.
 
"Change Event" shall have the meaning set forth in Section 4(a) hereof.
 
“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies:  (a) if the Common Stock is then listed or
quoted on an Eligible Market or any other national securities exchange, the
closing price per share of the Common Stock for such date (or the nearest
preceding date) on the primary Eligible Market or exchange on which the Common
Stock is then listed or quoted; (b) if prices for the Common Stock are then
quoted on the OTC Bulletin Board, the closing bid price per share of the Common
Stock for such date (or the nearest preceding date) so quoted; or (c) if prices
for the Common Stock are then reported in the “Pink Sheets” published by the
National Quotation Bureau Incorporated (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent closing bid
price per share of the Common Stock so reported.
 
"Common Stock" shall mean the common stock of the Company, $.001 par value per
share.
 
 
 
 
 

--------------------------------------------------------------------------------

 
"Company" shall have the meaning set forth in the preamble.
 
"Eligible Market" means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market.
 
"Exercise Date" shall have the meaning set forth in Section 2(b)(i) hereof.
 
"Exercise Notice" shall have the meaning set forth in Section 2(b)(i) hereof.
 
"Exercise Price" shall have the meaning set forth in Section 4 hereof.
 
"Expiration Date" shall mean this fifth anniversary of the Issuance Date, which
shall be the date upon which the rights evidenced by this Warrant shall
terminate, as described in Section 2(a) hereof.
 
"Initial Exercise Price" shall mean $.01 per Warrant Share.
 
"Issuance Date" shall mean the date first listed above, which shall be the date
upon which this Warrant may be first exercised.
 
"Person" shall mean an individual, limited liability company, partnership, joint
venture, corporation, trust, unincorporated organization, government or any
governmental department or agency.
 
"Registered Holder" shall have the meaning set forth in the preamble.
 
"Trading Day" means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if trading ceases to occur on
any Trading Market (or any successor thereto), any Business Day.
 
"Trading Market" means the Over the Counter Bulletin Board or any other Eligible
Market, or any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.
 
"Warrant" shall mean the right to purchase a number of Warrant Shares pursuant
to the terms hereof.
 
"Warrant Shares" shall mean the shares of Common Stock issuable upon the proper
exercise of this Warrant.
 
 
2
 
 
 

--------------------------------------------------------------------------------

 
Section 2.   Exercise of Warrant.
 
(a)  erms of Warrants; Exercise Period.  Subject to the terms of this Warrant
and commencing at any time on the Issuance Date and expiring on the Expiration
Date, the Registered Holder shall have the right to exercise the Warrants, in
whole or in part, and receive from the Company a number of Warrant Shares as
indicated in the Exercise Notice.  At 11:59 p.m. Mountain Time on the Expiration
Date, this Warrant shall become void and all rights of the Registered Holder
hereunder shall terminate.
 
(b)  xercise Procedure.
 
(i)  his Warrant may be exercised, in whole or in part, only by the Registered
Holder, or its permitted assigns pursuant to Section 6 hereof, and shall be
deemed to have been exercised as of the date (the "Exercise Date") on which a
written notice (the "Exercise Notice") indicating such exercise is delivered by
the Registered Holder, or its permitted assigns pursuant to Section 6 hereof, to
the Company.  On the Exercise Date, the Registered Holder, or its permitted
assigns pursuant to Section 6 hereof, shall deliver to the Company:
 
(A)    a completed and executed Exercise Notice, substantially in the form of
Exhibit A hereto, specifying the number of Warrant Shares to be purchased;
 
(B)    This Warrant; and
 
(C) Payment to the Company of an amount equal to the product of the Exercise
Price multiplied by the number of Warrant Shares being purchased upon such
exercise (the "Aggregate Exercise Price"), by cashier’s check payable to the
Company or wire transfer of immediately available funds to an account designated
by the Company; provided, however, that the Registered Holder may satisfy its
obligation to pay the Aggregate Exercise Price through a “cashless exercise,” in
which event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:
 



 
X = Y [(A-B)/A]
where:
   
X = the number Warrant Shares to be issued to the Registered Holder.
     
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
     
A = the average of the Closing Prices for the twenty Trading Days immediately
prior to (but not including) the Exercise Date.
     
B = the Exercise Price.



 
3
 
 

--------------------------------------------------------------------------------

 
For purposes of Rule 144 promulgated under the Act, it is intended, understood
and acknowledged that the Warrant Shares issued in a cashless exercise
transaction shall be deemed to have been acquired by the Registered Holder, and
the holding period for such shares shall be deemed to have commenced, on the
date this Warrant was originally issued.
 
(ii)  Upon compliance by the Registered Holder with the procedures described in
(i) above, within five Business Days, the Company shall provide evidence that
the Warrant Shares have been entered into the books of the Company's transfer
agent, or if the Company's Common Stock is certificated, issue or cause to be
issued and cause to be delivered to or upon the written order of the Registered
Holder and in such name or names as the Registered Holder may designate, a
certificate for the Warrant Shares issuable upon such exercise, free of
restrictive legends unless a registration statement covering the resale of the
Warrant Shares and naming the Registered Holder as a selling stockholder
thereunder is not then effective and the Warrant Shares are not freely
transferable without volume restrictions pursuant to Rule 144 under the
Act.  Following such exercise, to the extent any of the purchase rights
represented hereby have not expired and remain unexercised, the Company shall
issue and deliver to the Registered Holder, at its address then listed on the
books of the Company, a new warrant representing such remaining unexpired,
unexercised purchase rights.  The terms of such new warrant shall otherwise be
identical to this Warrant.
 
(iii)  The Warrant Shares issuable upon the exercise of this Warrant shall be
deemed to have been issued to the Registered Holder on the Exercise Date and the
Registered Holder shall be deemed for all purposes to be the record holder of
such Warrant Shares as of the Exercise Date.
 
(iv)  The Company shall at all times reserve and keep available out of its
authorized but unissued capital stock, solely for the purpose of issuance upon
the exercise of this Warrant, the number of Warrant Shares issuable upon the
exercise of this Warrant in its entirety.   The Company covenants that all
Warrant Shares shall, when issued and upon the payment of the Exercise Price
therefor, be duly and validly issued, fully paid and nonassessable and free from
all taxes, liens and charges.
 
(v)  The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Registered Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Registered Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Registered Holder or any other
Person, and irrespective of any other circumstance which might otherwise limit
such obligation of the Company to the Registered Holder in connection with the
issuance of Warrant Shares.  Nothing herein shall limit a Registered Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
 
4
 
 

--------------------------------------------------------------------------------

 
Section 3.     Charges, Taxes and Expenses.   Issuance and delivery of the
Warrant Shares upon exercise of this Warrant shall be made without charge to the
Registered Holder for any issue or transfer tax, withholding tax, transfer agent
fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Registered Holder or an Affiliate thereof.  The Registered Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.
 
Section 4.   Adjustment of Exercise Price and Number of Warrant Shares.  The
Initial Exercise Price shall be subject to adjustment from time to time as
provided in this Section 4 hereof (such price or such price as last adjusted
pursuant to the terms hereof, as the case may be, the "Exercise Price"), and the
number of Warrant Shares obtainable upon exercise of this Warrant shall be
subject to adjustment from time to time as provided in this Section 4 hereof.
 
(a)  Reorganization, Reclassification, Consolidation, Merger or Sale.  In the
case of any reclassification, capital reorganization, consolidation, merger,
sale of all or substantially all of the assets of the Company to another Person
or any other change in the Common Stock of the Company, other than as a result
of a subdivision, combination, or stock dividend provided for in Section 4 (b)
hereof (any of which, a "Change Event"), then lawful provision shall be made,
and duly executed documents evidencing the same from the Company or its
successor shall be delivered to the Registered Holder, such that the Registered
Holder shall have the right at any time prior to the expiration of this Warrant
to purchase, at a total price equal to that payable upon the exercise of this
Warrant (subject to the adjustment of the Exercise Price as provided in this
Section 4), the kind and amount of shares of stock or other securities and
property receivable in connection with such Change Event by a holder of the same
number of shares of Common Stock as were purchasable by the Registered Holder
immediately prior to such Change Event.  Appropriate adjustments shall also be
made to the Exercise Price, but the Aggregate Exercise Price shall remain the
same.
 
(b)  Subdivisions, Combinations and Other Issuances.  If the Company shall
at  any time prior to the expiration of this Warrant (i) subdivide its Common
Stock, by stock split or otherwise, or combine its Common Stock, or (ii) issue
additional shares of its Common Stock or other equity securities as a dividend
with respect to any shares of its Common Stock, the number of Warrant Units
issuable upon the exercise of this Warrant shall forthwith be proportionately
increased in the case of a subdivision or stock dividend, or proportionately
decreased in the case of a combination.  Appropriate adjustments shall also be
made to the Exercise Price, but the Aggregate Exercise Price shall remain the
same.  Any adjustment under this Section 4 (b) shall become effective at the
close of business on the effective date of such subdivision or combination, or
as of the record date of such dividend, or in the event that no record date is
fixed, upon the making of such dividend.
 
 
5
 
 

--------------------------------------------------------------------------------

 
(c)  Issuance of New Warrant.  Upon the occurrence of any of the events listed
in this Section 4 that results in an adjustment of the type, number or Exercise
Price of the securities underlying this Warrant, the Registered Holder shall
have the right to receive a new warrant reflecting such adjustment upon the
tender by the Registered Holder of this Warrant in exchange therefor.  The terms
of such new warrant shall otherwise be identical to this Warrant.
 
Section 5.  No Voting Rights; Limitations of Liability.  The Registered Holder
shall not be entitled to any rights with respect to the Warrant Shares,
including, without limitation, voting rights or rights to receive  dividends or
other distributions in respect thereof, prior to the issuance of such Warrant
Shares to the Registered Holder pursuant to the terms hereof.  In the absence of
the exercise of this Warrant by the Registered Holder, no provision hereof shall
give rise to any liability of the Registered Holder as a stockholder of the
Company or for the Exercise Price of the Warrant Shares issuable pursuant
hereto.
 
Section 6.   Transfer.  Subject to compliance with applicable securities laws
and the terms of this Section 6, this Warrant and all rights hereunder are
transferable, in whole or in part, without charge to the Registered Holder, upon
surrender of this Warrant with a properly executed Assignment of Warrant (in the
form of Exhibit B hereto) at the principal office of the Company.
 
Section 7.   Replacement.  Upon receipt of evidence reasonably satisfactory to
the Company of the ownership and the loss, theft, destruction or mutilation of
this Warrant or any certificate evidencing this Warrant, and in the case of any
such loss, theft or destruction, upon receipt of indemnity reasonably
satisfactory to the Company, or, in the case of any such mutilation upon
surrender of this Warrant or such certificate, the Company shall (at the expense
of the Registered Holder) execute and deliver in lieu of this Warrant or such
certificate a new warrant or certificate of like kind representing the same
rights represented by such lost, stolen, destroyed or mutilated Warrant or
certificate and dated the date of such lost, stolen, destroyed or mutilated
Warrant or certificate.
 
Section 8.   Warrant Register.  The Company shall maintain, at its principal
executive office, books for the registration of this Warrant.  The Company shall
deem and treat the Registered Holder as the absolute owner hereof for all
purposes and shall disregard entirely any assertion or notice to the contrary.
 
Section 9.   Fractional Warrant Shares.  The Company may, but shall not be
required to, issue a fractional Warrant Share upon the exercise hereof.  In the
event the Company elects not to issue such a fractional Warrant Share, any
fractional Warrant Share resulting from the exercise hereof shall be rounded to
the nearest whole Warrant Share and any exercise that would result in the
issuance one-half of one Warrant Share shall be rounded up to the next whole
Warrant Share.
 
Section 10.   Amendments.  The terms of this Warrant may be amended by the
Company, without the consent of the Registered Holder, to cure any ambiguity, or
to cure, correct or supplement any defective or inconsistent provision. All
other amendments to this Warrant shall require the written consent of the
Company and the Registered Holder.
 
 
6
 
 
 

--------------------------------------------------------------------------------

 
Section 11.   Notices.  All notices, requests, deliveries, and other
communications provided for herein shall be in writing and shall be effective
upon the delivery thereof in person, by facsimile, or by certified or registered
mail, return receipt requested, postage prepaid and addressed as follows:
 
If to the Company, to:


Verecloud, Inc.
6560 S. Greenwood Plaza Blvd., Suite 400
Englewood, Colorado 80111
Fax.:  (___) _____________
Attn: Mike Cookson
 
with a copy to:
 
Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street, Suite 2200
Denver, Colorado 80202
Fax: (303) 223-1111
Attn: Adam J. Agron
 
If to the Registered Holder, to:
 
 
Pat and Ann Burke
7026 S. Magnolia Circle
Centennial, Colorado 80112
Fax.:  (___) _____________


with a copy to:
 
Perkins Coie LLP
1899 Wynkoop Street
Denver, Colorado 80202
Fax: (___) ______________
Attn: Mary Will, Esq.


or, in any case, at such other address or addresses as shall have been furnished
in writing to the Company or Registered Holder, as applicable, in accordance
with the provisions of this paragraph.
 
Section 12.   Descriptive Headings; Governing Law.
 
(a)  The descriptive headings of the several Sections of this Warrant are
inserted for convenience only and do not constitute a part of this Warrant.
 
(b)  The construction, validity, enforcement and interpretation of the terms of
this Warrant shall be governed by, and construed in accordance with, the laws of
the State of Colorado, without giving effect to any choice of law or conflict of
law rules or provisions (whether of the State of Colorado or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Colorado.
 
 
 
7
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed as of the
Issuance Date listed above.
 
 

 
COMPANY:
 
VERECLOUD, INC.
 
         
 
By:
/s/ John F. McCawley     Name:     John F. McCawley     Title: Chief Executive
Officer          

 
 


 


 


 


 


 
[Signature Page to Common Stock Purchase Warrant]
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO COMMON STOCK PURCHASE WARRANT
 
VERECLOUD, INC.
EXERCISE NOTICE
 


 
Dated: __________, 20__
 


 
The undersigned, pursuant to the terms of the attached Warrant (Certificate No.
W-__) and as Registered Holder thereof, hereby exercises its right thereunder to
purchase ___________ Warrant Shares at the Exercise Price.  Capitalized terms
used herein shall have the respective meanings set forth in the Warrant.
 
Payment of the Aggregate Exercise Price (check appropriate boxes):
 
 
The Registered Holder intends that payment of the Exercise Price shall be made
as (check one):

 
 
[   ]
“Cash Exercise” under Section 2

 
 
[   ]
“Cashless Exercise” under Section 2

 
 
If the Registered Holder has elected a Cash Exercise (check one):

 
 
[   ]
Payment in the sum of $__________ is enclosed, in accordance with the terms of
the Warrant; or

 
 
[   ]
Payment in the sum of $__________ has been wire transferred to the Company,
Account No. _____________, in accordance with the terms of the Warrant.

 


 
 
 
 

        Signature:  [DRAFT – DO NOT SIGN]  
 
 
Address:
                           

                                                                          
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
EXHIBIT B COMMON STOCK PURCHASE WARRANT
 
ASSIGNMENT OF WARRANT


 
FOR VALUE RECEIVED, _____________________________ hereby sells, assigns and
transfers all of the rights of the undersigned under the attached Warrant
(Certificate No. W-__) with respect to the number of the Warrant Shares covered
thereby set forth below, unto:
 
 
 

 

Names of Assignee    Address  No. of Shares

 
 
 
                                                                                                              
 
 
 

        Signature:  [DRAFT – DO NOT SIGN]  
 
 
Witness
                           

                                                                          

 
 
The Assignee agrees to be bound by the terms of the Warrant.
 


 
 

        Signature:  [DRAFT – DO NOT SIGN]  
 
 
Witness
                           

                                                                          
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 